Name: 88/333/EEC: Decision of the European Parliament of 13 April 1988 granting a discharge to the Commission in respect of the financial management of the third European Development Fund during the 1986 financial year
 Type: Decision
 Subject Matter: nan
 Date Published: 1988-06-23

 Avis juridique important|31988D033388/333/EEC: Decision of the European Parliament of 13 April 1988 granting a discharge to the Commission in respect of the financial management of the third European Development Fund during the 1986 financial year Official Journal L 156 , 23/06/1988 P. 0048 - 0048*****DECISION OF THE EUROPEAN PARLIAMENT of 13 April 1988 granting a discharge to the Commission in respect of the financial management of the third European Development Fund during the 1986 financial year (88/333/EEC) THE EUROPEAN PARLIAMENT, - having regard to the Treaty establishing the European Economic Community, - having regard to the Conventions signed in YaoundÃ © on 20 July 1963 and 29 July 1969, - having regard to the balance sheets and accounts of the third, fourth, fifth and sixth European Development Funds for the 1986 financial year (COM(87) 192 final), - having regard to the report of the Court of Auditors concerning the 1986 financial year accompanied by the replies of the Institutions (1), - whereas the Financial Regulation applicable to the third EDF conferred responsibility for granting a discharge on the Council in accordance with the provisions of the EEC Treaty then in force; drawing attention, however, to the fact that these provisions in the EEC Treaty were amended successively by the 1970 and 1975 Treaties and that general responsibility for granting a discharge has been conferred on Parliament; whereas the existing non-budgetized status of the EDF, which disregards several provisions in the Treaty, could in no circumstances justify any limitation on Parliament's power to grant a discharge, - drawing attention to the fact that the discharge decision primarily concerns the results of the financial year in question and not an accumulation of results, - having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Development and Cooperation (Doc. A 2-6/88), 1. Grants a discharge to the Commission in respect of the financial management of the third European Development Fund during the 1986 financial year on the basis of the following figures: - payments: 3 653 000 ECU; 2. Records its observations in the resolution (2) accompanying this Decision; 3. Instructs its President to forward this Decision and the resolution containing its observations to the Commission the Council, the Court of Auditors and the European Investment Bank and to ensure that it is published in the Official Journal of the European Communities (L series). Done at Strasbourg, 13 April 1988. 1.2.3 // The Secretary-General Enrico VINCI // // The President PLUMB (1) OJ No C 336, 15. 12. 1987, p. 1. (2) See page 52 of this Official Journal.